Citation Nr: 1601991	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from December 1981 to January 1988 with additional service in the Air Force Reserve.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In July 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

An addendum opinion is needed to determine whether a right or left knee disability is related to service.  Although an opinion of a January 2009 VA examiner is of record, the examiner did not consider the Veteran's history of symptoms since service or the September 1984 history of left knee pain.    

Additionally, although the evidence suggests Air Force Reserve service until 2008, the record only includes the periods of duty for training until 2003.  Verification of subsequent periods of duty for training and records associated with any such periods should be obtained.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claims.

2.  Undertake appropriate development to determine the Veteran's periods of duty for training in the Air Force Reserve from 2003 to 2008, particularly any periods of duty for training in March, May, and October 2005.  In addition, obtain any available service records pertaining to such periods.

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all knee disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner must identify all knee disorders that have been present during the period of the claim.  
With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during Air Force service, is etiologically related to the Veteran's Air Force service, was caused by a period of duty for training, or was aggravated by a period of duty for training, including a December 2005 motor vehicle accident.  

The rationale for the opinion(s) must be provided, with discussion of the in-service treatment, the competent history of symptoms since Air Force service, and the December 2005 motor vehicle accident.   

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

